DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 6 “a third” should be “a fourth”.  Appropriate correction is required.

Election/Restrictions

2. Applicant's election with traverse of claims 1-18, 20 in the reply filed on 09/28/2021 is acknowledged. The traversal regarding Fig. 6 and 7 are found persuasive and therefore considered for examination.

Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-5, 10, 15-17, 20 are rejected under 35 U.S.C. 103 as being obvious over Nguyen et al (US 2014/0113433 A1) in view of Endo et al. (US Patent 9, 209097).


Regarding claim 1: Nguyen teaches in Fig. 7-10, Fig. 38-39, 42-43 about a wafer bonding apparatus, comprising:
a lower stage having a first surface and configured to hold a first wafer on the first surface (Fig. 7-10, 42. Endo also teaches in Fig. 1);
an upper stage having a second surface and configured to hold a second wafer on the second surface (Fig. 7-12, 42. Endo also teaches in Fig. 1);
an upper push rod 210 configured to pass through a center hole of the upper stage to press a middle region of the second wafer (Fig. 8-9. Endo also teaches in Fig. 1); and
a plurality of first heating circuits 710 provided at the second surface of the upper stage to heat the second wafer held by the upper stage ([0059], Fig. 38-39),
wherein each of the plurality of first heating circuits is configured to be independently controlled (for clarification, [0059] teaches 720a, 720b temperature can be individually controlled) such that the second wafer is heated to have different temperature distributions along a circumferential direction about a center of the second wafer ([0059] teaches By controlling the temperature of 

Regarding claims 2, 15: Nguyen teaches in Fig. 38-39 about wherein the plurality of first heating circuits comprise a plurality of first groups of first heating circuits and a plurality of second groups of first heating circuits, and

wherein the plurality of first groups of first heating circuits are alternately arranged with the plurality of second groups of first heating circuits in the circumferential direction.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the feature as claimed , since it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70.


Regarding claims 3, 16: Nguyen teaches in Fig. 38-39 about wherein each of the plurality of first groups of first heating circuits is adjacent to a respective region of a plurality of first regions of the second wafer held by the upper stage,
wherein each of the plurality of second groups of first heating circuits is adjacent to a respective region of a plurality of second regions of the second wafer held by the upper stage,
wherein the plurality of first regions are alternately arranged with the plurality of second regions along the circumferential direction, and
wherein each of the plurality of first regions and each of the plurality of second regions are a pie-shaped region with a central angle of 45° (angle between two 720b).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the feature as claimed , since it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70.


Regarding claims 4, 17: Nguyen teaches in Fig. 38-39 about wherein each of the plurality of first groups of first heating circuits comprises a first subgroup of heating circuits, a second subgroup of heating circuits and a third subgroup of heating circuits disposed in first, second and third sub-regions arranged sequentially in a radial direction from the center, respectively.


In re Japikse, 86 USPQ 70.

Regarding claim 5: Nguyen teaches in Fig. 38-39 about wherein the first sub-region is pie-shaped,
wherein a first arc is located at a boundary between the first sub-region and the second sub-region,
wherein a second arc is located at a boundary between the second sub-region and the third sub-region, and
wherein the first arc is closer to the center than the second arc.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the feature as claimed , since it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70.

Regarding claims 10, 20: As explained in claim 1, Nguyen teaches a plurality of second heating circuits provided at the first surface of the lower stage,
wherein a heating value of each of the plurality of second heating circuits is independently controlled such that the first wafer is heated to have different temperature distributions along a circumferential direction about a center of the first wafer.

4.	Claims 6-7, 18 are rejected under 35 U.S.C. 103 as being obvious over Nguyen et al (US 2014/0113433 A1) in view of Endo et al. (US Patent 9,209097 and further in view Garrett et al. (US PGPUB 2020/0326456 A1, has priority Oct 13, 2017)

Regarding claims 6, 18: Nguyen in view of Endo does not explicitly talk about wherein each of the plurality of first heating circuits comprises a light-emitting- diode (LED).

However it is well known in the art to use LED as heating element as Garrett teaches in [0157].


Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use LED as a heating element in Nguyen’s device, since it has been held that choosing from a finite number of identified, predictable solutions used to formheating device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Regarding claim 7: Garrett teaches wherein the LED is configured to generate light having a wavelength up to 1100 nm ([0157] teaches infrared LED which wavelength range is 750 nm to 1 mm).

 a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


5.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Nguyen et al (US 2014/0113433 A1) in view of Endo et al. (US Patent 9,209097 and further in view Kim et al. of (US PGPUB 2018/0076098 A1)

Regarding claim 8: Nguyen teaches in Fig. 43 and [0061] about a power controller 940 configured to independently control a heating value of each of the plurality of first heating circuits on a respective region of the second wafer held by the upper stage.

Kim also teaches in [0047] about a power controller 200 configured to independently control a heating value of each of the plurality of first heating circuits on a respective region of the second wafer held by the upper stage.


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to have power controller to control heating elements individually in Nguyen’s device to control on/off based on warpage information of the wafer (Kim, [0047])

6.	Claims 9, 13-14 are rejected under 35 U.S.C. 103 as being obvious over Nguyen et al (US 2014/0113433 A1) in view of Endo et al. (US Patent 9,209097 and further in view Kim et al. of (US PGPUB 2018/0076098 A1) and Kish et al. (US Patent 5,783,477)

Regarding claim 9: Nguyen teaches in Fig. 42 about a plurality of second heating circuits provided at the first surface of the lower stage to heat the first wafer,
wherein the power controller is configured to control the plurality of the first heating circuits so that the second wafer is heated to have a first temperature in a first crystal orientation of the second wafer and to control the plurality of second heating circuits so that the first wafer is heated to have a second temperature, different from the first temperature (step 830 in Fig. 42), in a second crystal orientation of the first wafer different from the first crystal orientation.

Nguyen in view of Endo and Kim does not explicitly talk about a second crystal orientation of the first wafer different from the first crystal orientation of the second wafer.

Kish teaches in col.8, lines 35-45 about a second crystal orientation of the first wafer different from the first crystal orientation of the second wafer.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to have the feature as claimed in Nguyen’s device to obtain optimum ohmic conduction in different materials (Kish, col.8, lines 35-45)


Regarding claim 11: As explained in claim 1 and 8, Nguyen in view of Endo and kim teaches all the limitations.


Allowable Subject Matter
7.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the power controller includes a first power supply and a second power supply,
wherein the first power supply is electrically connected to a first set of first heating circuits among the plurality of first heating circuits and is configured to control the first set of first heating circuits for the first local heat treatment,
wherein the second power supply is electrically connected to a second set of first heating circuits among the plurality of first heating circuits and is configured to control the second set of first heating circuits for the second local heat treatment, and

wherein the first power supply and the second power supply are configured to independently control the plurality of first heating circuits such that the second wafer has temperature distributions along a circumferential direction about a center of the second wafer” in combination with other limitations as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897